
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1.2



SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


        This SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment") is entered into as of December 30, 2007 by and among CHEROKEE
INTERNATIONAL CORPORATION, a Delaware corporation (the "Borrower"), the
financial institutions party to the Credit Agreement described below, each as a
Lender, GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation as Agent,
and each of the other Persons who are signatories hereto (Borrower and each such
other Person is individually referred to herein as a "Credit Party" and
collectively as the "Credit Parties").

W I T N E S S E T H :

        WHEREAS, the Borrower, Lenders and Agent are parties to that certain
Amended and Restated Credit Agreement dated as of February 25, 2004 (as the same
has been and may hereafter be amended, restated, supplemented or otherwise
modified from time to time, the "Credit Agreement"), pursuant to which the
Lenders made certain loans and other financial accommodations to the Borrower.

        WHEREAS, the Borrower has requested that the Agent and Lenders amend the
Credit Agreement in certain respects, and Agent and Lenders are willing to grant
such request upon the terms and subject to the conditions set forth herein.

        NOW THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

        1.    Defined Terms.    Capitalized terms used but not defined herein
shall have the meanings ascribed to them in the Credit Agreement.

        2.    Amendments to Credit Agreement.    Subject to the terms and
conditions of this Amendment, the Credit Agreement is amended as set forth
below.

        2.1   Section 3.1(b)(1)(v) of the Credit Agreement is hereby deleted in
its entirety and the following is substituted in lieu thereof:

               "(v) subject to and in accordance with the Tri-Party Agreement
Re: Payment Procedures, by the ITS Companies and Borrower to each other and
Borrower, as applicable, in an aggregate amount not to exceed $9,850,000."

        2.2   Section 3.3(d) of the Credit Agreement is hereby deleted in its
entirety and the following is substituted in lieu thereof:

               "(d) Borrower and its Domestic Subsidiaries may make Investments
in their wholly owned Domestic Subsidiaries so long as each such Subsidiary has
issued a guarantee in favor of Agent for the benefit of the Lenders and granted
the security interests as set forth in Section 2.8 hereof, and Borrower and its
Domestic Subsidiaries may make Investments in their respective Foreign
Subsidiaries in an amount not to exceed $67,650,000 in the aggregate at any time
outstanding, provided that any such Investment in the form of Indebtedness does
not exceed the amounts specified and is otherwise expressly permitted under
Subsections 3.1(b(1)(iii), 3.1(b)(1)(v), 3.1(b)(1)(vi) and 3.1(b)(1)(vii);"

        3.    Conditions.    The effectiveness of this Amendment is subject to
the satisfaction of the following conditions precedent:

        (a)   the execution and delivery of this Amendment by Borrower and the
Lenders;

        (b)   the truth and accuracy of the representations and warranties
contained in Section 4 hereof; and

        (c)   the absence of any Default or Event of Default.

--------------------------------------------------------------------------------



        4.    Representations and Warranties.    Borrower hereby represents and
warrants to Agent and the Lenders as follows:

        (a)   after giving effect to this Amendment, the representations and
warranties of the Borrower contained in the Credit Agreement and the other Loan
Documents are true and correct as of the date hereof, except to the extent that
any such representation or warranty relates to a specific date, in which case
such representation and warranty shall have been true and correct as of such
earlier date;

        (b)   the execution, delivery and performance by the Borrower of this
Amendment is within its power, requires no further action by or in respect of,
or filing with, any governmental body, agency or official and do not violate,
conflict with or cause a breach or a default under any provision of applicable
law or regulation or of the organizational documents of Borrower or of any
agreement, judgment, injunction, order, decree or other instrument binding upon
it;

        (c)   this Amendment constitutes the valid and binding obligation of
Borrower, enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws relating to the enforcement of creditor's rights generally and by general
equitable principles; and

        (d)   no Default or Event of Default exists.

        5.    No Waiver.    Except as expressly amended hereby, the Credit
Agreement and Other Agreements remain unmodified and in full force and effect.
All references in the Credit Agreement and the other Loan Documents to the
Credit Agreement shall be deemed to be references to the Credit Agreement as
amended hereby.

        6.    Fees and Expenses.    The Borrower agrees to reimburse the Agent
for its reasonable out of pocket fees and expenses (including reasonable
attorney's fees) incurred with respect to the preparation of this Amendment and
all matters directly related thereto.

        7.    Further Assurances Covenant.    Borrower hereby covenants to do
(or cause to be done), such acts and to execute and deliver such documents or
instruments as the Agent reasonably requests in order to evidence or otherwise
protect the Agent or Lender's interests hereunder and to perfect the security
interests granted or contemplated under the Credit Agreement and the Loan
Documents or to otherwise more fully effectuate the transactions contemplated
hereunder.

        8.    Severability.    In case any provision of or obligation under this
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

        9.    Headings.    Headings and captions used in this Amendment are
included for convenience of reference only and shall not be given any
substantive effect.

        10.    GOVERNING LAW; SUBMISSION TO JURISDICTION.    THIS AMENDMENT
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT
LOCATED WITHIN THE COUNTY OF COOK, STATE OF ILLINOIS AND IRREVOCABLY AGREES
THAT, SUBJECT TO THE AGENT'S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF
OR RELATING TO THIS AMENDMENT OR THE OTHER LOAN DOCUMENTS SHALL BE LITIGATED IN
SUCH COURTS. BORROWER EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS. BORROWER HEREBY
WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE
OF

2

--------------------------------------------------------------------------------




PROCESS MAY BE MADE UPON BORROWER BY CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED, ADDRESSED AT THE ADDRESS SET FORTH IN THE CREDIT AGREEMENT
AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN
POSTED.

        11.    WAIVER OF JURY TRIAL.    BORROWER AND THE AGENT HEREBY
IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THE LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREBY AND EACH AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.

        12.    Counterparts; Integration.    This Amendment may be executed and
delivered via facsimile, pdf or similar electronic transmission with the same
force and effect as if an original were executed and may be signed in any number
of counterparts, each of which shall be an original, with the same effect as if
the signatures hereto were upon the same instrument. This Amendment constitutes
the entire agreement and understanding among the parties hereto with respect to
the subject matter hereof and supersede any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof.

        13.    Reaffirmation.    Borrower and each other Credit Party, as
debtor, grantor, pledgor, guarantor, assignor or in any other similar capacity
in which such Person grants liens or security interests in its property or
otherwise acts as accommodation party or guarantor, as the case may be, hereby
(i) ratifies and reaffirms all of its payment and performance obligations,
contingent or otherwise, under the Credit Agreement and each of the other Loan
Documents to which it is a party (after giving effect hereto) and (ii) to the
extent such Person granted liens on or security interests in any of its property
pursuant to any such Credit Agreement or other Loan Document as security for or
otherwise guaranteed the Borrower's Obligations under or with respect to the
Credit Agreement and the other Loan Documents, ratifies and reaffirms such
guarantee and grant of security interests and liens and confirms and agrees that
such security interests and liens hereafter secure all of the Obligations as
amended hereby. Borrower hereby agrees that such liens and security interests
hereafter secure all of the Obligations, in each case as if each reference in
such Credit Agreement or Loan Documents to the obligations secured thereby are
construed to hereafter mean and refer to such Obligations under the Credit
Agreement and other Loan Documents as hereby amended and that such security
interests are and shall remain perfected under applicable law. The execution of
this Amendment shall not operate as a novation, waiver of any right, power or
remedy of the Agent or any Lender nor constitute a waiver of any provision of
the Credit Agreement or any of the other Loan Documents, except as expressly set
forth herein and shall be limited to the particular instance expressly set
forth.

—Remainder of Page Intentionally Left Blank; Signature Page Follows—

3

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have executed this Second Amendment to
Amended and Restated Credit Agreement as of the date set forth above.

    BORROWER:
 
 
CHEROKEE INTERNATIONAL CORPORATION,
a Delaware corporation
 
 
By:
/s/  LINSTER W. FOX      

--------------------------------------------------------------------------------

    Name:
Its: Linster W. Fox
EVP, CEO & SECRETARY
 
 
THE AGENT AND LENDERS:
 
 
GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent, an L/C Issuer and a Lender
 
 
By:
/s/  MICHAEL J. COX      

--------------------------------------------------------------------------------

    Name:
Its: Michael J. Cox
Duly Authorized Signatory

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1.2



SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
